Order entered May 29, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00476-CV

         IN THE GUARDIANSHIP OF E.F.L., AN INCAPACITATED PERSON

                           On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. PR-13-1586-2

                                            ORDER
       In response to appellant’s motion to review the trial court’s order sustaining the contest to
her affidavit of indigence, this Court ordered a supplemental clerk’s record and reporter’s record
related to the contest of appellant’s affidavit of indigence to be filed by May 22, 2014. The
Court received the supplemental clerk’s record on May 21, 2014. On May 27, 2014, the Court
received from the trial court clerk a copy of the trial court’s May 21, 2014 amended order
denying the contest to appellant’s affidavit. We ORDER John Warren, Dallas County Clerk, to
file a supplemental clerk’s record by JUNE 6, 2014 containing the trial court’s May 21, 2014
amended order.
       In light of the trial court’s amended order denying the contest to appellant’s affidavit of
indigence, we DENY as moot appellant’s motion to review the trial court’s order sustaining the
contest. We ORDER Joie Rivera, Official Court Reporter for Probate Court No. 2 of Dallas
County, Texas, to file the reporter’s record in this appeal by JUNE 18, 2014.


                                                      /s/    CAROLYN WRIGHT
                                                             CHIEF JUSTICE